Exhibit 10.9

SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”) is made by and between
Michele Barbero Thompson (“Employee”) and Pervasive Software Inc., a Delaware
corporation (the “Company” and together with Employee, the “Parties”), on this
date, February 16, 2007.

RECITALS

WHEREAS, Employee was employed by the Company as its Senior Vice President
Business Operations and General Counsel.

WHEREAS, Employee and Company entered into an Agreement Respecting Trade
Secrets, Inventions, Copyrights and Patents dated May 3, 1999 and an
Indemnification Agreement dated December 15, 2000 (“Indemnification Agreement”).

WHEREAS, the Company granted Employee certain options (the “Options”) to
purchase shares of the Company’s Common Stock subject to the terms and
conditions of the Company’s 1997 Stock Incentive Plan (the “Incentive Plan”) and
the Stock Option Agreements between the Company and Employee (the “Stock Option
Agreements”), reflecting Option grants as follows: May 24, 1999 (8,000 Options);
November 5, 1999 (4,000 Options); April 26, 2000 (8,000 Options); June 27, 2002
(60,000 Options); June 19, 2003 (20,000 Options); December 17, 2003 (30,000
Options); December 2, 2004 (75,000 Options) all as more specifically described
in Schedule 1 attached hereto and incorporated herein by reference.

WHEREAS, the Company granted Employee a restricted stock grant (the “Restricted
Stock Grant”) related to 100,000 shares of the Company’s Common Stock subject to
the terms and conditions of the Company’s 1997 Stock Incentive Plan (the
“Incentive Plan”) and the Restricted Stock Agreement dated January 24, 2006
between the Company and Employee (the “Restricted Stock Agreement”).

WHEREAS; the Company and Employee have agreed that Employee’s employment with
the Company will terminate effective February 16, 2007 (the “Termination Date”).

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that Employee may have
against the Company, including, but not limited to, any and all claims arising
or in any way related to Employee’s employment or separation from the Company.

NOW, THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:



--------------------------------------------------------------------------------

COVENANTS

1. Consideration.

(a) The Company agrees to pay to Employee (i) a lump sum payment of $55,000,
less applicable tax withholding, within 5 business days of the Termination Date,
and (ii) $55,000, less applicable tax withholding, subject only to paragraph 4
below, payable in six (6) equal monthly installments payable on the first
calendar day of each month beginning with the first day of the first month
following the Effective Date of this Agreement (the “Severance Period”) and
(iii) an additional lump sum payment of $7,327.80 which is approximately the
gross-up value of Employee’s full benefits continuation cost for six (6) months.
The Parties agree that all payments pursuant to this paragraph 1(a) will be made
prior to March 15, 2008. Employee will not be eligible to receive 401K matching
contributions for 2007 plan contributions, incentive bonuses or any other type
of bonus after the Termination Date.

(b) The Parties agree that it is the Parties’ understanding that the benefits
provided for under this Agreement shall not be considered to provide for the
“deferral of compensation” as that phrase is used within the meaning of
Section 409A(d)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”). Accordingly, Company and Employee agree that the payments due under
this Agreement from the Company to the Employee are, under current law, exempt
from the application of Section 409A of the Code, and the Company also
acknowledges that, under current law, it is not subject to any IRS reporting
requirements imposed by or pursuant to Section 409A of the Code with respect to
any payment due under the Agreement from the Company to the Employee. Employee
acknowledges that the payments due under this Agreement from the Company to the
Employee will be subject to Federal income taxes and payroll taxes for Social
Security and Medicare and that appropriate deductions will be made from such
payments. Company agrees to indemnify Employee for any additional taxes,
penalties, or interest Employee becomes obligated to pay should the benefits
provided for under this Agreement be considered to provide for the “deferral of
compensation” as defined above.

(c) In order to assist the Company’s CEO to transition Employee’s duties and
responsibilities, including transfer of knowledge relating to her duties and
responsibilities, Employee shall, as of the date of this Agreement, have
delivered to the Company’s CEO the following: a list and description of all
projects and pending corporate transactions (including licensing agreements) for
which she had responsibility and were ongoing as of the Termination Date,
including but not limited to status summaries, project contact names, relevant
deadlines, pending action items, identification of all project-related
documents, and with respect to any pending corporate transactions, a summary
detailing unresolved negotiating terms and conditions and Employee shall be
available to provide other transition assistance as requested by the Company’s
CEO. Employee will provide such information on disk or by electronic mail
attachment as requested by the Company’s CEO. Employee also agrees to make
available to the Company’s CEO all project files, drafts of documents and other
corporate records created during the term of her employment which have not been
previously delivered. In addition, for a period of six (6) months subsequent to
the Termination Date or other longer term mutually agreed by the Parties,
Employee agrees to be reasonably available to provide consulting services to the
Company, which except in extraordinary circumstances, will not exceed one hour a
weekCompany will pay Employee an hourly rate of $212 for each hour of
consultation provided.

 

-2-



--------------------------------------------------------------------------------

Employee will not receive additional compensation for any transition duties
contemplated by this Agreement beyond the salary continuation referenced above
and the hourly fee for consultation referenced above, unless otherwise
negotiated between the parties. Employee agrees to keep the Company informed of
her current contact information during the Severance Period. Employee
understands and acknowledges that the Company will not provide administrative
assistance or office space, supplies or equipment following the Termination
Date, with the exception that; (i) Company will designate Tammy Sullivan as the
recipient of all voicemail from the Company phone extension at 512-231-6037, all
non-company specific regular mail, and all email received at the Company email
address “mthompson@pervasive.com”, and said designee will make reasonable effort
to forward to Employee any non-Company specific voicemail, regular mail and
email messages received during the Severance Period, and (ii) Employee will be
allowed to continue to use the Blackberry and cell phone previously provided to
her by the Company during the Severance Period. Employee will be allowed to keep
Laptop computer and the cell phone previously provided to her by the Company.
Employee will return the Blackberry a the end of the Severance Period. Employee
understands and acknowledges that, following the Termination, she is not
entitled to represent herself to clients, suppliers, investors, or the general
public as a representative of the Company without prior consent by the Company.
Employee and Company further agree that the Agreement Respecting Trade Secrets,
Inventions, Copyrights and Patents and the Indemnification Agreement shall
remain effective according to their respective terms. Company agrees that
Employee’s cell phone number 512-632-7272 was held by Employee prior to her
employment with Company and will be transferred back to Employee for her
personal use following the Effective Date.

(d) Concurrent with the execution of this Agreement by both Parties, Employee
will (i) execute a written resignation of her employment effective February 16,
2007 and (ii) will cooperate with the Company to take any action required or to
provide any appropriate documentation to effect her resignation as trustee of
the Company’s 401(k) Plan and to appoint a new trustee of such plan. The Company
agrees to provide Employee a copy of the resolution and a copy of the 401(k)
Plan amendment reflecting her removal as trustee and appointing her replacement.
Any action taken prior to the Termination Date by Employee as a result of her
roles as an employee, shall be covered per the terms of the Indemnification
Agreement.

(e) Company agrees that subsequent to the execution of this Agreement, as of the
Termination Date, Employee will no longer be considered a member of the
executive management team of the Company and at any time on or after the
Termination Date, Company will not disclose inside or nonpublic material
information to Employee without Employee’s prior written approval.

(f) The Company agrees to provide Employee and Employee’s immediate family
members with currently provided health, dental and other insurance benefit
continuation coverage for the maximum length of time allowed by law, provided
Employee timely elects COBRA coverage, and complies with Company policy
regarding such election, including the timely and proper submission of all
Company-required paperwork, and pays the Company’s then published rate for like
employees for such benefits.

 

-3-



--------------------------------------------------------------------------------

(g) Employee acknowledges that without this Agreement, she is otherwise not
entitled to the consideration listed in this paragraph 1.

2. Stock. The Parties agree that for purposes of determining the number of
shares of the Company’s Common Stock which Employee is entitled to purchase from
the Company pursuant to the exercise of the Options and the number of shares of
the Company’s Common Stock to which Employee is entitled pursuant to the
Restricted Stock Grant, Employee will continue to vest through the end of the
Severance Period, subject to Employee’s remaining a Service Provider as defined
in the Incentive Plan. Employee specifically acknowledges that the execution of
this Agreement does not constitute an Involuntary Termination and further waives
the right to receive any acceleration pursuant to the Options or the Restricted
Stock Grant in the event of any Involuntary Termination following a Change of
Control as those terms are defined by the various agreements and the Incentive
Plan. The Parties hereby acknowledge that the Options and the Restricted Stock
Grant are hereby amended to waive any previously provided acceleration upon an
Involuntary Termination following a Change of Control. The exercise of the
vested options shall continue to be subject to the terms and conditions of the
Incentive Plan and the Stock Option Agreements and Employee shall be entitled to
exercise any or all of the vested Options at any point until the expiration of
90 calendar days from the last day that Employee is a Service Provider as
defined in the Incentive Plan. The Parties agree that Employee will be
considered a Service Provider during the Severance Period. The Parties agree
that as of August 16, 2007, Employee will be vested in and entitled to purchase
from the Company 160,000 shares of Company Common Stock pursuant to the exercise
of the Options as set out in Schedule 1 (less any exercises made by Employee
between February 16, 2007 and August 16, 2007). The Company agrees Employee
shall be entitled to the same treatment and shall receive the same level of
service from the Plan Administrator as any other officer of the Company when
exercising her Options and Restricted Stock.

3. Benefits. Except as stated herein, Employee’s participation in all benefits
and incidents of employment ceased on the Termination Date. Employee ceased
accruing employee benefits, including, but not limited to, vacation time and
paid time off, as of the Termination Date. On or before February 16, 2007, in
addition to Employee’s final payroll payment by Company, Company shall pay
Employee for 160 hours of accrued vacation time (at Employee’s current base
salary rate). For the purposes of 401K contribution, the Company shall withhold
from same a pretax amount, subject to the maximum current annual 401K pretax
contribution of $15,500 (fifteen thousand US dollars), equal to the percentage
of Employee’s pretax salary that Employee was contributing on a monthly basis as
of the date of this Agreement, subject to Employee’s compliance with Company
policy and procedure regarding 401k contributions, including the timely and
proper submission of necessary paperwork. The Company shall also pay Employee
for any proper expense reimbursement or expense check requests incurred in the
sixty (60) days prior to the Termination Date, subject to Employee’s compliance
with Company policy and procedure for business expense reimbursements, including
the timely and proper submission of necessary paperwork. Company will make all
401(k) matching contributions for 2006 income in accordance with the 401(k) Plan
documents.

4. Confidential Information/Property Return. Employee agrees to hold in
strictest confidence, and not to use or disclose to any person, firm,
corporation or entity, any of the

 

-4-



--------------------------------------------------------------------------------

Company’s Confidential Information. “Confidential Information” shall mean any
information that relates to the Company’s actual or known anticipated business
or research and development, technical data, trade secrets or know-how,
including, but not limited to, research, product plans or other information
regarding the Company’s products or services and markets therefor, customer
lists and customers (including, without limitation, the Company’s customers on
whom Employee called or with whom Employee became acquainted during the term of
her employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, financing activities (including, without limitation,
proposed, pending or completed debt or equity financings of the Company),
business combinations (including, without limitation, proposed, pending or
completed acquisitions) or other business information, including but not limited
to information regarding employees and contractors of the Company. Confidential
Information does not include any of the foregoing items that is or becomes
publicly known through no wrongful act or omission of Employee or of others who
were under confidentiality obligations as to the item or items involved or
improvements or new versions thereof. Employee acknowledges and agrees that her
compliance with this paragraph 4 is a condition of her receiving the
consideration in paragraph 1, and that the Company will be entitled to cease
payment of any salary continuation payments remaining due per paragraph
1(a)(iii), in addition to pursuing any other legal remedies it may have, should
Employee violate the provisions of this paragraph 4. Employee shall return the
Company’s Blackberry upon the conclusion of the Severance Period. On or before
the Termination Date, Employee shall return Company’s property and confidential
and proprietary information in her possession to the Company, including but not
limited to computer disks, tapes, or other data storage media; credit cards;
keys; notebooks; and any copies or originals of Company documents (in whatever
form, electronic or otherwise); provided, however, that Employee shall be
allowed to keep her Laptop computer and her cell phone.

5. Payment of Compensation. Employee acknowledges and represents that the
Company has paid all salary, wages, bonuses and any and all other compensation
and benefits due to Employee, except as otherwise noted in this Agreement.

6. Indemnification. The parties acknowledge and agree that Employee shall retain
her Corporate Status as defined under the Indemnification Agreement during the
Severance Period and be entitled to rights of indemnification as provided in the
Indemnification Agreement. The Parties further agree that Employee shall
continue to have the benefits afforded to an Indemnitee under the
Indemnification Agreement for a period of not less than five (5) years after the
conclusion of the Severance Period.

7. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations and assigns, and each of
the current and former officers, directors, employees, affiliates, agents and
representatives of each such person or entity (collectively, the “Releasees”).
The Company also agrees that the foregoing consideration represents settlement
in full of all outstanding obligations owed to the Company by Employee.

 

-5-



--------------------------------------------------------------------------------

8. Employee hereby and forever releases the Releasees from, and the Company,
including its controlled affiliates and their respective directors and officers,
hereby and forever releases the Employee from (the party making such release,
the “Releasing Party” and the party or parties benefiting from such release, the
“Other Party”), and agrees not to sue concerning, or in any manner to institute,
prosecute or pursue, any claim, complaint, charge, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that the Releasing Party may possess against the Other
Party(s) arising from any omissions, acts or facts that have occurred up until
and including the date hereof, including, without limitation,

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud; misrepresentation; breach of fiduciary
duty; breach of duty under applicable state corporate law; and securities fraud
under any state or federal law;

(c) any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
a covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; negligent
or intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; and conversion; workers’ compensation
and disability benefits;

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act of 1990; the Fair Labor Standards Act; the
Employee Retirement Income Security Act of 1974; The Worker Adjustment and
Retraining Notification Act; the Older Workers Benefit Protection Act; the
Family and Medical Leave Act; the Texas Payday Act, Tex. Lab. Code sec. 21.001
et seq., or any other provision of the Texas Labor Code;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement except as provided for in paragraph
1(b); and

(h) any and all claims for attorneys’ fees and costs

 

-6-



--------------------------------------------------------------------------------

(i) The Company and Employee agree that the mutual release set forth in this
section shall be and remain in effect in all respects as a complete general
release as to the matters released by either party. This release does not extend
to any obligations incurred under this Agreement by either party.

9. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that
she is waiving and releasing any rights she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement. Employee acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Employee was already entitled. Employee further
acknowledges that she has been advised by this writing that:

(a) she should consult with an attorney prior to executing this Agreement;

(b) she has up to twenty-one (21) days within which to consider this Agreement;

(c) she has seven (7) days following her execution of this Agreement to revoke
this Agreement;

(d) this Agreement shall not be effective until the revocation period has
expired; and

(e) nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law.

10. Unknown Claims. Employee represents that she is not aware of any claim
related to Employee other than the claims that are released by this Agreement.
The Company represents that it is not aware of any claim related to Employee
other than the claims that are released by this Agreement. Both Parties
acknowledge that they have been advised to consult with legal counsel.

11. No Pending or Future Lawsuits. Employee represents that she has not brought
and does not intend to bring any claims on behalf of the Employee or on behalf
of any other person or entity against the Company or any other person or entity
referred to herein, including, without limitation, any of the Releasees. The
Company represents that it has not brought and does not intend to bring any
claims on behalf of the Company or on behalf of any other person or entity
against the Employee. If Employee brings a suit in violation of this Section,
the Company shall have the right to cease and or recover any consideration paid
pursuant to Section 1 above. All other provisions of this Agreement shall remain
in full force and effect.

12. Confidentiality. The Parties acknowledge that Employee’s agreement to keep
the terms and conditions of this Agreement confidential was a material factor on
which all parties

 

-7-



--------------------------------------------------------------------------------

relied in entering into this Agreement. Other than as required by law or
otherwise stated herein, Employee and Company hereto agree to maintain in
confidence, the contents and terms of this Agreement, and the consideration for
this Agreement (hereinafter collectively referred to as “Settlement
Information”). Employee and Company agree to disclose Settlement Information
only to those board members (in case of disclosure by the Company), attorneys,
advisors, and immediate family members who have a reasonable need to know of
such Settlement Information. This confidentiality provision is an essential
aspect of the consideration for the Company entering into this Agreement. If
Employee, or anyone acting at this direction, violates this confidentiality
provision, the Company will be entitled to cease payments for any salary
continuation not yet paid per paragraph 1(a)(iii), in addition to pursuing any
other legal remedies it may have. The Parties agree that this confidentiality
provision is not intended to limit the obligation of any party or person to
provide testimony before any court or legislative, regulatory or administrative
body, to disclose the Agreement in proceedings to enforce this Agreement, or to
comply with any court order or law, and that this Agreement will be subject to
disclosures required by government agencies, including certain required
securities act filings. If any portion of this Settlement Information is
publicly disclosed by the Company to any governmental agency, or through no
wrongful act or omission of Employee, Employee shall no longer be subject to
this confidentiality provision.

13. Cooperation with Company. Employee agrees to cooperate, at the reasonable
request of the Company, in the defense and/or prosecution of any charges,
claims, investigations (internal or external), administrative proceedings and/or
lawsuits relating to matters occurring during Employee’s period of employment.
The Company agrees to pay Employee a fee of $212 an hour for the time expended
in the defense and prosecution of such matters.

14. No Cooperation with Third Parties. Employee agrees that she will not
encourage, counsel or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the Company, including executive staff and
Board Members, unless under a subpoena or other court order to do so. Employee
shall inform the Company in writing within three (3) business days of receiving
any such subpoena or other court order.

15. Non-Disparagement. The Parties agree that they shall not make or publish any
disparaging or defamatory remarks or comments expressly or by implication
regarding one another, or the services or products developed or sold by the
other Party or the Company’s executive staff or Board of Directors (individually
or as a group); provided, however, that the Company’s obligations in this regard
shall extend only to its Board of Directors and executive staff. Notwithstanding
the foregoing, the Parties will mutually agree on language to be communicated to
Company employees.

16. Non-Solicitation. Employee agrees that during the Severance Period, Employee
shall not either directly or indirectly solicit, induce, or recruit any of the
Company’s current employees at a manager level or above, developers or sales
representatives to leave their employment, or attempt to do so, either for
herself or any other person or entity.

17. No Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of actual or potential
disputed claims. No action taken by the Parties hereto, or either of them,
either previously or in connection with this Agreement shall be deemed or
construed to be:

(a) an admission of the truth or falsity of any claims made or any potential
claims; or

 

-8-



--------------------------------------------------------------------------------

(b) an acknowledgment or admission by either party of any fault or liability
whatsoever to the other party or to any third party.

18. Costs. The Company shall reimburse Employee up to $5,000 of her attorney’s
fees and costs incurred in connection with the negotiation and preparation of
this Agreement, subject to Employee’s providing the Company with a copy of the
relevant detailed invoice from her counsel (redacted as necessary to protect the
attorney-client privilege).

19. Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration in Travis County, Texas before
the American Arbitration Association under its National Rules for the Resolution
of Employment Disputes. The Parties agree that the prevailing party in any
arbitration shall be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. The Parties agree that the
prevailing party in any arbitration shall be awarded its reasonable attorneys’
fees and costs. The Parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury. This
paragraph will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to Employee’s obligations under
this Agreement and the Agreement Respecting Trade Secrets, Inventions,
Copyrights and Patents.

20. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that she has the capacity to act on her own behalf and
on behalf of all who might claim through her to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

21. No Representations. Each Party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. In entering into this Agreement,
neither Party has relied upon any representations or statements made by the
other Party hereto which are not specifically set forth in this Agreement.

22. Severability. In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of said provision.

23. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this

 

-9-



--------------------------------------------------------------------------------

Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Employee’s relationship with
the Company, with the exception of the Indemnification Agreement, Stock Option
Agreements, the Restricted Stock Agreement, the Plan and the Agreement
Respecting Trade Secrets, Inventions, Copyrights and Patents. Employee further
acknowledges and agrees that she remains subject to the Company’s Insider
Trading Policy and Public Disclosure Policy.

24. No Waiver. The failure of the Parties hereto to insist upon the performance
of any of the terms and conditions in this Agreement, or the failure to
prosecute any breach of any of the terms and conditions of this Agreement, shall
not be construed thereafter as a waiver of any such terms or conditions. This
entire Agreement shall remain in full force and effect as if no such forbearance
or failure of performance had occurred.

25. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Chief Executive Officer of the Company.

26. Governing Law. This Agreement shall be construed, interpreted, governed, and
enforced in accordance with the laws of the State of Texas, without regard to
choice-of-law provisions. The Parties hereto hereby consent to personal and
exclusive jurisdiction and venue in the State of Texas.

27. Attorneys’ Fees. In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.

28. Effective Date. This Agreement is effective after it has been signed by both
Parties and after seven (7) days have passed since Employee has signed the
Agreement.

29. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

30. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

(a) they have read this Agreement;

(b) they have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c) they understand the terms and consequences of this Agreement and of the
releases it contains; and

(d) they are fully aware of the legal and binding effect of this Agreement.

 

-10-



--------------------------------------------------------------------------------

[Signature page follows.]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

      Pervasive Software Inc.

Dated:

  February 16, 2007     By:  

/s/ John Farr

      Name:   John Farr       Title:   President and CEO       Michele Barbero
Thompson, an individual

Dated:

  February 16, 2007    

/s/ Michele B. Thompson

      Michele Barbero Thompson

SIGNATURE PAGE TO SEPARATION AGREEMENT AND RELEASE